UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
x

 

FELICIA HYSMITH,

Plaintiff,
Vv.

ORDER

THE CITY OF MOUNT VERNON,
POLICE COMMISSIONER SHAWN 19-cv-03234-PMH
HARRIS, THE MOUNT VERNON POLICE
DEPARTMENT, POLICE OFFICER
JOSEPH M. SICA, and POLICE OFFICERS
JOHN DOE 1 —- JOHN DOE 5,

Defendants.
x

 

PHILIP M. HALPERN, United States District Judge:

 

The Court has been informed that the Parties have reached a settlement in principle in

this case. Accordingly, it hereby ORDERED that this action is dismissed without costs and

without prejudice to restoring the action to the Court’s calendar, provided the application to

restore the action is made within thirty (30) days of this Order. Any application to reopen filed

after thirty (30) days from the date of this Order may be denied solely on that basis. Any pending

motions are DISMISSED as moot, and all conferences are CANCELED.

Dated: New York, New York
March 27, 2020

     

bY

 

Philip M. Halpern
United States District Judge

 
